ATTACHMENT TO ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 08/11/21 have been fully considered but they have not been entered. Specifically, the amendment to claim 1 to recite “wherein the material having a layered structure comprises nanoclay, zeolite, metal organic frameworks (MOF), an oxide layered material, or a combination comprising at least one of the foregoing” and the amendment to claim 3 from a dependent claim to an independent claim and to recite “hydrotalcite molybdate, a hydrotalcite tungstate, a hydrotalcite chromate” raises new issues that would require further consideration and search.
It is noted that even if the amendment were entered, claim 1 would still be met by the prior art as set forth below. 
Applicant argues that Poznyak is silent about the material having a layered structure as defined in amended claim 1.
However, given that the present specification states that examples of oxide layered material includes double metal hydroxides and given that Poznyak discloses double metal hydroxides, therefore, Rohatgi in view of Poznyak does teach every limitation of claim 1. 
It is further noted that if the amendment were entered, claims 1-16 and claim 3 may be subject to a species restriction given that claim 1 and claim 3 recite mutually exclusive micro- or nano-sized particles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787